Exhibit 10.43

 

SUB-SUBLEASE AGREEMENT

 

This SUB-SUBLEASE AGREEMENT (the “Sublease”) is made and entered into this 3rd
day of March, 2004, by and between Ariba, Inc., a Delaware corporation
(“Sublandlord”) and Google Inc., a Delaware corporation (“Subtenant”), with
reference to the following facts:

 

RECITALS

 

A. Sublandlord is the subtenant under that certain sublease dated February 15,
1999, by and between Sublandlord, as subtenant, and 3Com Corporation, a Delaware
corporation, as successor-in-interest to U.S. Robotics Access Corporation, a
Delaware corporation (“Master Sublandlord”), as sublandlord, a copy of which is
attached hereto as Exhibit A (the “Master Sublease”), under which Sublandlord
subleases the premises commonly described as 1565 Charleston Road (the “1565
Building”) and 1585 Charleston Road (the “1585 Building”), Mountain View,
California consisting of a total of one hundred thirty-one thousand five hundred
eighty (131,580) rentable square feet (the “Premises”).

 

B. The Master Sublease is a sublease under and is subordinate to that certain
lease dated June 12, 1996 by and between Charleston Place Associates, a
California general partnership (the “Master Landlord”), as landlord, and U.S.
Robotics Access Corporation, a Delaware corporation, as tenant, a copy of which
is attached hereto as Exhibit B (the “Master Lease”), under which Master
Landlord leases to Master Sublandlord the Premises. Master Landlord has
consented to the Master Sublease in a written Consent to Sublease, a copy of
which is included in Exhibit B. All references herein to the Master Lease shall
also include the Consent to Sublease.

 

C. Subtenant now desires to sublease from Sublandlord, and Sublandlord now
desires to sublease to Subtenant, a portion of the Premises consisting of one
hundred two thousand fifty-nine (102,059) rentable square feet comprised of (i)
the entire seventy-five thousand seven hundred eighty (75,780) rentable square
feet located in the 1585 Building (the “1585 Sublease Premises”) and (ii)
twenty-six thousand two hundred seventy-nine (26,279) rentable square feet
located in the first floor of the 1565 Building (the “1565 Sublease Premises”),
all as more particularly described on Exhibit C attached hereto and incorporated
herein (collectively, the “Sublease Premises”).

 

D. Any capitalized terms not otherwise defined herein shall have the meaning
ascribed thereto in the Master Sublease and Master Lease. In the event of a
conflict between a definition in this Sublease and in the Master Sublease or
Master Lease, the Sublease definition shall control.

 

AGREEMENT

 

NOW THEREFORE, Sublandlord and Subtenant agree as follows:

 

1. Sublease. Sublandlord hereby subleases to Subtenant, and Subtenant hereby
subleases from Sublandlord, the Sublease Premises on the terms and conditions
contained herein.



--------------------------------------------------------------------------------

2. Term.

 

2.1 Term. Subject to the other provisions of this Article 2 and receipt of the
consents referenced in Article 29, the term of this Sublease (hereinafter
“Term”) shall commence on the later to occur of (x) March 15, 2004 (the “Target
Commencement Date”) or (y) (except in the event a delay in delivery is caused by
Subtenant in which case the Commencement Date shall be the date on which the
Sublandlord could have delivered possession of the Sublease Premises but for the
act or omission of Subtenant) the date Sublandlord delivers possession of the
Sublease Premises to Subtenant in the condition required hereunder, and with all
Master Landlord and Master Sublandlord consents having been executed (such later
date being referred to herein as the “Commencement Date”) and shall expire on
October 31, 2006 (the “Expiration Date”), unless earlier terminated pursuant to
the terms of this Sublease or the termination of the Master Sublease. Subtenant
has no right to extend the Term beyond the Expiration Date.

 

2.2 Delay in Delivery of Possession. Notwithstanding the provisions of Section
2.1 above, if for any reason Sublandlord fails to deliver possession of the
Sublease Premises to Subtenant in the condition required hereunder on the Target
Commencement Date, Sublandlord shall not be subject to any liability on account
of said failure to deliver, nor shall such failure affect the validity of this
Sublease or the obligations of Subtenant hereunder or extend the term hereof.
However, if Sublandlord has not delivered possession of either the 1565 Sublease
Premises or the 1585 Sublease Premises in the condition required hereunder on or
before May 15, 2004, then Subtenant, as its sole remedy, shall have the option
of terminating this Sublease and, upon notice of such termination to
Sublandlord, Sublandlord shall promptly refund any monies previously tendered by
Subtenant, this Sublease shall immediately terminate and neither party shall
have any further rights or obligations under this Sublease. If, however,
Sublandlord has delivered possession of either the 1565 Sublease Premises or the
1585 Sublease Premises, but not both, in the condition required hereunder on or
before May 15, 2004, then in addition to Subtenant’s right to terminate this
Sublease as described above, Subtenant shall have the right, at Subtenant’s
option, to terminate this Sublease solely with respect to such undelivered
portion of the Sublease Premises (“Partial Termination”) and this Sublease shall
remain in full force and effect for the delivered portion of the Sublease
Premises. Notwithstanding the foregoing, to the extent delivery of possession of
the Sublease Premises is delayed as a result of any act or omission of Subtenant
or its agents (“Subtenant Delivery”), Sublandlord shall be deemed to have
delivered possession of the Sublease Premises as of the date Sublandlord would
have tendered possession if no such act or omission had occurred.

 

3. Rent.

 

3.1 Base Rent.

 

(a) Rate. Commencing on the date that is one hundred twenty (120) days following
the Commencement Date (the “Rent Commencement Date”) and continuing through the
remainder of the Term, Subtenant shall pay to Sublandlord, as monthly base rent
(“Base Rent”) the amount of Sixty-One Thousand Two Hundred Thirty-Five Dollars
and Forty Cents ($61,235.40) per month. Notwithstanding the Rent Commencement
Date, all Operating Costs, Additional Rent and other expenses payable by
Subtenant hereunder are

 

2



--------------------------------------------------------------------------------

payable commencing as of the Commencement Date and there is no abatement period
for these charges and fees.

 

(b) Payment. Base Rent shall be paid in monthly installments in advance on the
first day of each calendar month of the Term in accordance with the amounts set
forth in Section 3.1(a) above; provided, that, subject to the TI Credit provided
pursuant to Section 8 below, Sixty-One Thousand Two Hundred Thirty-Five Dollars
and Forty Cents ($61,235.40) (“First Month’s Pre-Paid Rent”), to be credited
against the first full month of Base Rent, shall be paid by Subtenant to
Sublandlord upon the execution of this Sublease; and an amount sufficient to pay
Base Rent for the remainder of any calendar month which is partially paid by the
First Month’s Pre-Paid Rent, also to be credited against Base Rent, shall be
paid by Subtenant to Sublandlord on the first day of such calendar month. For
example, if the Rent Commencement Date is July 15, 2004, then the First
Installment of Pre-paid Rent shall cover the period July 15 through August 14,
2004, and Subtenant will pay Base Rent of $33,580.70 (for the 17 day period
August 15 – 31, 2004) on August 1, 2004. If the Rent Commencement Date is August
4, 2004, then the First Installment of Pre-paid Rent shall cover the period
August 4 through September 3, 2004, and Subtenant will pay Base Rent of
$55,111.86 (for the 27 day period September 4 – 30, 2004) on September 1, 2004.

 

3.2 Additional Rent.

 

(a) Generally. If and to the extent that Sublandlord is obligated to pay
Operating Costs and/or Additional Rent under the Master Sublease, Subtenant
shall pay to Sublandlord as follows during the Term:

 

(i) Costs Allocable to Entire Premises. Seventy-eight percent (78%) of any and
all such Operating Costs and/or Additional Rent that are calculated based upon
the entire Premises (131,580 square feet);

 

(ii) Costs Allocable to 1585 Building. One hundred percent (100%) of any and all
Operating Costs and/or Additional Rent that are calculated based solely on the
1585 Building (comprised of 75,780 square feet); and

 

(iii) Costs Allocable to 1565 Building. Forty-seven percent (47%) of any and all
Operating Costs and/or Additional Rent that are calculated based solely on the
1565 Building (comprised of 55,800 square feet).

 

The percentages set forth in clauses 3.2 (a) (i), (ii) and (iii) above shall,
when applicable, be referred to herein as the “Sublease Share.” Each Sublease
Share is calculated by dividing the (x) total square footage of the Sublease
Premises, defined as 102,059 rentable square feet, into the rentable area of the
Premises (131,580 total square feet) leased by Master Sublandlord to Sublandlord
pursuant to the Master Sublease, in the case of clause (i) above or (y) the
rentable area of the 1585 Premises (75,780) into the rentable area of the 1585
Building (75,780 total square feet)) in the case of clause (ii) above or (z) the
rentable area of the 1565 Sublease Premises (26,279) into the rentable area of
the 1565 Building (55,800 total square feet, in the case of clause (iii) above.
In the event the rentable area of the Premises shall be changed during the Term,
then the Sublease Share(s) shall be recalculated in accordance with such change;

 

3



--------------------------------------------------------------------------------

provided, however, that the rentable area of the Premises or the Sublease
Premises shall not be subject to remeasurement by Sublandlord. So long as
Subtenant shall have at least fifteen (15) days from notice that a payment is
due until the time the payment is actually due, all payments due under this
Section 3.2 shall be due from Subtenant to Sublandlord no fewer than five (5)
days prior to the date upon which Sublandlord’s payment of Operating Costs
and/or Additional Rent is due to the Master Sublandlord.

 

(b) Adjustment of Sublease Share. Notwithstanding the foregoing, the Sublease
Share shall be reasonably and equitably adjusted by the parties for any item of
Operating Costs or Additional Rent that (i) relates to or benefits the Sublease
Premises disproportionately as compared to the balance of the Premises or (ii)
that relates to or benefits the balance of the Premises disproportionately as
compared to the Sublease Premises, as the case may be, or (iii) that arises as
the result of either the negligence or willful misconduct of Subtenant or the
negligence of willful misconduct of any other third party subtenant in the
Premises (hereinafter “3rd Party Subtenant”) or any of their respective
employees, agents or invitees or (iv) arises out of either a breach of this
Sublease by Subtenant or a breach by 3rd Party Subtenant of its sublease with
Sublandlord. The intent of the parties is that if and to the extent Subtenant or
3rd Party Subtenant is the primary beneficiary or cause of an Operating Cost or
item of Additional Rent and the allocation of such Operating Cost or item of
Additional Rent in accordance with Section 3.2(a) above would inequitably burden
either Subtenant or 3rd Party Subtenant, then an equitable adjustment would be
necessary. As an example but not in limitation of the generality of the
foregoing, the Sublease Share payable by Subtenant would be 100% with respect to
the cost to repair the first floor of the 1565 Building that is payable as an
Operating Cost or Additional Rent under the Master Sublease if the repair is
necessitated by the negligence or willful misconduct of Subtenant (as opposed to
such repair being part of normally scheduled maintenance), but the Sublease
Share would not include any amount associated with a similar repair of the
second (2nd) floor of the 1565 Building that is payable as an Operating Cost or
Additional Rent under the Master Sublease and is necessitated by the negligence
or willful misconduct of 3rd Party Subtenant (as opposed to such repair being
part of normally scheduled maintenance). If Sublandlord proposes to make any
such adjustment of the Sublease Share with respect to any portion of Operating
Costs or Additional Rent in accordance with this Section 3.2(b), Sublandlord
will notify Subtenant of such proposed adjustment, setting forth in reasonable
detail (x) the nature of the adjustment in question, (y) the basis for
Sublandlord’s belief that such an adjustment is necessary and (z) the net
economic effect to Subtenant of the adjustment in question. Subtenant shall have
ten (10) business days following Sublandlord’s delivery of any such notice in
which to object in writing to such proposed adjustment (any such objection shall
be in good faith and set forth with specificity all reasons for such objection)
and to suggest an alternative adjustment. If Subtenant timely objects to a
proposed adjustment to the Sublease Share (“Sublease Share Dispute”), the
parties will promptly confer in good faith in a diligent effort to reach
agreement as to the appropriate adjustment, if any, which is to be made to the
Sublease Share. If the parties cannot reach agreement on the appropriate
adjustment for the Sublease Share, either party, by written notice (the
“Arbitration Notice”) delivered to the other shall have the right to have the
Sublease Share Dispute determined by binding arbitration. The arbitrator shall
be a mutually acceptable licensed CPA firm with experience in and familiarity
with general industry practice with respect to the operation of and accounting
for a first class office building in the Mountain View, California, vicinity and
whose compensation shall in no way be contingent upon or correspond to the
financial impact on Sublandlord or Subtenant

 

4



--------------------------------------------------------------------------------

resulting from the arbitration. Additionally, at any time, Subtenant may, by
written notice to Sublandlord, request that Sublandlord consider an adjustment
to the Sublease Share with respect to an item of Operating Costs or Additional
Rent pursuant to this Section 3.2(b), in which event Sublandlord and Subtenant
will confer in good faith to determine whether such adjustment is necessary.

 

(c) Additional Rent for Services. In addition, Subtenant shall pay additional
rent payable under the Master Sublease to the extent payable as a result of
services requested or consumed by Subtenant on the Sublease Premises.

 

(d) Procedure.

 

(i) Operating Costs.

 

A. Upon receipt of a statement from Master Sublandlord specifying the estimated
Operating Costs payable by Sublandlord under the Master Sublease with respect to
each calendar year or month as the case may be, or as soon after receipt of such
statement as practicable, Sublandlord shall give Subtenant written notice of its
estimate of Operating Costs payable under this Section 3.2 for the ensuing
calendar year or month as the case may be, which estimate shall be prepared
based on the estimate received from Master Sublandlord; such estimate shall be
accompanied by a copy of the statement received from Master Sublandlord (and, if
available, any similar statement delivered by Master Landlord to Master
Sublandlord) and will contain a description of any cost subject to equitable
adjustment as described in Section 3.2(b) above. On or before the first day of
each month during the ensuing calendar year, Subtenant shall pay to Sublandlord
one-twelfth (1/12th) of such estimated annual amount or one hundred percent
(100%) of such estimated monthly amount.

 

B. Within thirty (30) days after the receipt by Sublandlord of a final statement
of Operating Costs from Master Sublandlord with respect to each calendar year,
Sublandlord shall deliver to Subtenant a statement of the actual Operating Costs
payable by Subtenant pursuant to Section 3.2 hereof for the calendar year just
ended, together with a copy of the statement received by Sublandlord from Master
Sublandlord (“Sublandlord’s Statement”). If on the basis of Sublandlord’s
Statement Subtenant owes an amount that is less than the estimated payments for
the calendar year just ended, Sublandlord shall credit such excess to the next
payments of Operating Costs coming due hereunder or, if the Term is about to
expire (or has expired), promptly refund such excess to Subtenant. If on the
basis of Sublandlord’s Statement Subtenant owes an amount that is more than the
estimated payments for the calendar year just ended and previously paid by
Subtenant, Subtenant shall pay the deficiency to Sublandlord within thirty (30)
days after delivery of Sublandlord’s Statement.

 

C. Sublandlord shall refund to Subtenant the applicable Sublease Share of any
sums actually refunded or reimbursed to Sublandlord that were paid by
Sublandlord during the Term of this Sublease pursuant to the terms of the Master
Sublease, reduced by the Sublease Share of any amounts, including attorney’s
fees, expended by Sublandlord to obtain such refund, reimbursement or payment.

 

5



--------------------------------------------------------------------------------

D. Subtenant may elect, pursuant to the provisions of Section 4(b) of the Master
Sublease, to cause Sublandlord to examine the books and records of Master
Landlord. If Subtenant so elects (1) such examination shall be conducted by a
party meeting the qualifications for the review of the books and records of
Master Landlord as described in Section 3(c)(5) of the Master Lease, which party
shall be designated and compensated by Subtenant, but who shall be acting as
Sublandlord’s representative for the purposes of examining any such books and
records, and (2) such party shall render a written report of such examination
and such party’s findings and recommendations with respect thereto, a true copy
of which shall be delivered to Sublandlord within ten (10) days after such
report is completed. Any recovery from any such examination of the books and
records of Master Landlord shall be applied first to Subtenant, solely in the
amount of the costs and expenses of such examination (to the extent such costs
and expenses were paid for by [or reimbursed to Sublandlord by] Subtenant) and,
second, shall be allocated among Sublandlord and Subtenant in accordance with
the proportionate area of the Sublease Premises that is affected by the costs so
received (i.e., the applicable Sublease Share).

 

(ii) Other Items of Additional Rent. With respect to any item of Additional Rent
payable under this Section 3.2, other than Operating Costs, Sublandlord shall
invoice Subtenant for such item of Additional Rent, setting forth in reasonable
detail the nature of the charge in question, accompanied by reasonably detailed
back-up documentation, where relevant. Subtenant shall pay such invoiced amount
within thirty (30) days following delivery of such invoice. Notwithstanding the
foregoing, if Subtenant, in good faith, determines that such invoiced amount is
either incorrect or is not an item which is properly payable by Subtenant
hereunder, Subtenant shall have the right to notify Sublandlord (“Additional
Rent Dispute”), in which event the parties shall promptly meet and confer in
good faith in a diligent effort to resolve any outstanding differences. If the
parties cannot reach agreement on the Additional Rent Dispute, either party, by
written notice (the “Arbitration Notice”) delivered to the other shall have the
right to have the Additional Rent Dispute determined by binding arbitration. The
arbitrator shall be a mutually acceptable licensed CPA firm with experience in
and familiarity with general industry practice with respect to the operation of
and accounting for a first class office building in the Mountain View,
California, vicinity and whose compensation shall in no way be contingent upon
or correspond to the financial impact on Sublandlord or Subtenant resulting from
the arbitration.

 

3.3 Generally. Base Rent shall be pro-rated for partial months at the beginning
and end of the Term. All charges, costs and sums required to be paid by
Subtenant to Sublandlord under this Sublease in addition to Base Rent shall be
deemed “Additional Rent.” Base Rent and Additional Rent (collectively “Rent”)
shall be deemed “rent,” and are payable without any setoff, deduction abatement
or offset whatsoever to Sublandlord at: 807 11th Avenue, Sunnyvale, California
94089; Attention: Real Estate Manager, or to such other payee or at such other
address as may be designated by notice in writing from Sublandlord to Subtenant,
in lawful money of the United States without prior demand therefore. Subtenant’s
covenant to pay Rent shall be independent of every other covenant in this
Sublease, except as expressly set forth herein. Notwithstanding the foregoing to
the contrary, if any casualty or eminent domain event or other similar
circumstance affecting the ability of Subtenant to have access to or use of the
Sublease Premises (or any portion thereof) arises pursuant to which Sublandlord
is entitled to an abatement of rent under the Master Sublease, and such event or
circumstance effects the

 

6



--------------------------------------------------------------------------------

Sublease Premises, Subtenant shall be entitled to a similar abatement of rent
under the Sublease for the affected portion of the Sublease Premises; however,
in the event that Sublandlord otherwise receives an abatement of rent for any
other reason or circumstance, Subtenant shall not be entitled to a similar
abatement of rent under the Sublease. If Rent is not paid when due, Subtenant
shall pay, relative to the delinquent payment, an amount equal to the sum which
would be payable by Sublandlord to Master Sublandlord for late payment of the
same dollar amount under the Master Sublease.

 

4. Security Deposit. To secure the faithful performance by Subtenant of all the
covenants, conditions and agreements in this Sublease set forth and contained on
the part of Subtenant to be fulfilled, kept, observed and performed including,
but not by way of limitation, such covenants and agreements in this Sublease
which become applicable upon the termination of the same by re-entry or
otherwise, Subtenant shall deposit with Sublandlord, upon execution of this
Sublease, a cash security deposit in the amount of One Hundred Thousand Dollars
($100,000) (the “Security Deposit”). Subtenant agrees that: (a) the Security
Deposit or any portion thereof may be applied to the curing of any default that
may then exist or to cover any costs, expenses and/or losses resulting from
Subtenant’s default with respect to any of the covenants, agreements or
conditions of this Sublease, without prejudice to any other remedy or remedies
which Sublandlord may have on account thereof, and that upon such application
Subtenant shall pay Sublandlord, within five (5) business days following demand
therefore, the amount so applied which shall be added to the Security Deposit so
the same may be restored to its original amount; and (b) should the Master
Sublease be assigned by Sublandlord, the Security Deposit or any portion thereof
not previously applied shall be turned over to Sublandlord’s assignee, and upon
such delivery and the express written assumption of Sublandlord’s obligations
under this Sublease by such assignee, Subtenant shall release Sublandlord from
any and all liability with respect to the Security Deposit and/or its
application or return. The Security Deposit shall be returned to Subtenant
without interest within thirty (30) days following the expiration or sooner
termination of the Term, except to the extent reasonably required to cure any
default by Subtenant hereunder and provided that Subtenant has vacated the
Sublease Premises and surrendered possession thereof to Sublandlord at the
expiration of the Term. In the event that Sublandlord terminates this Sublease
or Subtenant’s right to possession by reason of an Event of Default by
Subtenant, Sublandlord may apply the Security Deposit against damages suffered
to the date of such termination and/or may retain the Security Deposit to apply
against such damages as may be suffered or shall accrue thereafter by reason of
such Event of Default. In the event any bankruptcy, insolvency, reorganization
or other creditor-debtor proceedings shall be instituted by or against
Subtenant, or its successors or assigns, the Security Deposit shall be deemed to
be applied first to the payment of any Rent due Sublandlord for all periods
prior to the institution of such proceedings, and the balance, if any, of the
Security Deposit may be retained or paid to Sublandlord in partial liquidation
of Sublandlord’s damages; and unless otherwise expressly agreed by Sublandlord
in writing, no part of the Security Deposit shall be considered prepayment for
any moneys to be paid by Subtenant under this Sublease.

 

5. Use. The Sublease Premises shall be used and occupied only for the purposes
set forth in the Section 7 of the Master Sublease, which may include general
office, administration and research, development and marketing, assembly,
storage and distribution and legal usage incidental thereto (including
training), and for no other purpose without the prior written consent of
Sublandlord (not to be unreasonably withheld), Master Sublandlord and Master
Landlord.

 

7



--------------------------------------------------------------------------------

Subtenant’s use of the Sublease Premises shall comply with all restrictions and
regulations on use contained in either the Master Lease or the Master Sublease,
or both, the Declaration of Covenants, Conditions and Restrictions for
Charleston Place dated July 16, 1991, and all other restrictions of record.

 

6. Nonexclusive Use of Certain Portion of the Sublease Premises.

 

(a) Shared Premises. Subtenant acknowledges and agrees that the second (2nd)
floor of the 1565 Building is currently occupied by a 3rd Party Subtenant
pursuant to a sub-sublease by and between such 3rd Party Subtenant and
Sublandlord. As a consequence of the fact that both 3rd Party Subtenant and
Subtenant shall concurrently be in occupancy of the 1565 Building during the
Term of this Sublease, Subtenant will have non-exclusive use, in common only
with any 3rd Party Subtenant of the following areas of the 1565 Building (the
“Shared Premises”):

 

(i) First (1st) floor shower area.

 

(ii) The first (1st) floor lobby area (the “Lobby”). The Lobby will be
controlled by Sublandlord, but Sublandlord agrees that the Lobby may be staffed,
at Subtenant’s sole cost and expense, with a receptionist employed by Subtenant
and the Lobby will contain prominent pro-rata signage identifying Subtenant.
Subtenant will cooperate with 3rd Party Subtenant in allowing 3rd Party
Subtenant’s employees, guests, invitees, agents, etc. access through the Lobby
in order to access 3rd Party Subtenant’s First Floor Server Room (defined below)
and Subtenant acknowledges that there will be installation of supplemental
signage in the Lobby identifying 3rd Party Subtenant and the location of (and
providing directions for access to) 3rd Party Subtenant’s space. The 3rd Party
Subtenant’s presence in the Lobby will include, but not be limited to, its
pro-rata share of signage and a phone for incoming guests, invitees, etc. to
call a 3rd Party Subtenant representative.

 

(iii) The rear stairwell access door on the first (1st) floor, which will be
used by employees, guests, invitees, agents, etc. of 3rd Party Subtenant to
access 3rd Party Subtenant’s space on the second (2nd) floor of the 1565
Building; and

 

(iv) The First Floor Server Room access door

 

(b) First Floor Server Room. Subtenant shall not be allowed to use the first
floor server room (“First Floor Server Room”); however, Subtenant has the right,
at its sole cost and expense, to re-cable the telecommunications and data
services running from the Sublease Premises to the First Floor Server Room to
another area in the Sublease Premises, and, for the purpose of completing such
work, shall have access to the First Floor Server Room in accordance with a time
schedule agreed upon by Subtenant, 3rd Party Subtenant and Sublandlord;
Subtenant will indemnify Sublandlord with respect to any damage caused by
Subtenant in the performance of such recabling work. The Shared Premises and the
First Floor Server Room are more particularly described on Exhibit E hereto,
which is incorporated herein by reference.

 

7. Sale of Designated Personal Property. Upon the execution of this Sublease,
Sublandlord will sell to Subtenant and Subtenant will purchase from Sublandlord
all rights, title and interest in and to the designated furniture (“Personal
Property”) inventoried in the bill of sale

 

8



--------------------------------------------------------------------------------

attached hereto as Exhibit F (“Bill of Sale”). Pursuant to the Bill of Sale,
Sublandlord will sell and Subtenant will purchase the Personal Property set
forth in the Bill of Sale for One Hundred Thousand Dollars ($100,000). The
Personal Property is sold in its current AS IS condition without warranty or
representation of any kind; provided, however, that Sublandlord will warrant
that Sublandlord is the owner of the Personal Property and that no third party
has any ownership, lien or lease claims with respect to any such Personal
Property, and Sublandlord will indemnify, defend, protect and hold Subtenant
harmless, from and against any and all loss, cost, damage or liability incurred
by Subtenant as a result of the foregoing warranty being inconsistent with
respect to any item(s) of the Personal Property. Sublandlord does not warrant or
represent that the Personal Property is functional or will satisfy the needs of
Subtenant. Subtenant has sole responsibility for providing installation,
configuration, service, repair, licensing, maintenance and support of the
Personal Property at its sole expense. Subtenant acknowledges that neither
Sublandlord nor its agents have made any representations or warranties, express
or implied, as to the suitability or fitness of the Personal Property for the
conduct of Subtenant’s business or for any other purpose. EXCEPT WITH RESPECT TO
THE WARRANTY OF OWNERSHIP SET FORTH ABOVE, SUBLANDLORD DISCLAIMS, TO THE FULLEST
EXTENT PERMITTED BY LAW, ALL WARRANTIES AND CONDITIONS, EXPRESS OR IMPLIED OR
STATUTORY, AS TO ANY MATTER WHATSOEVER, INCLUDING WITHOUT LIMITATION IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. In no event
shall Sublandlord have any liability, nor shall Subtenant have any remedy
against Sublandlord, for any liability, claim, loss, damage or expense caused
directly or indirectly by or any deficiency or defect in the Personal Property
or the maintenance or repair thereof.

 

8. Credit for Tenant Improvements. Sublandlord will provide Subtenant with a
credit against the Second Month’s Base Rent in the amount equal to the lesser of
(i) Ten Thousand Dollars ($10,000) or (ii) the actual cost to construct and
install those certain security doors as set forth in Exhibit G attached hereto
(the “TI Credit”) all being subject to Master Sublandlord and Master Landlord’s
consent.

 

9. Condition of Sublease Premises.

 

(a) Sublandlord’s Work. On or before the Rent Commencement Date and subject to a
mutually agreed upon time schedule and scope of work between Subtenant and
Sublandlord, Sublandlord, at Sublandlord’s cost, will remove the existing
security equipment from the security room located on the first (1st) floor of
the 1565 Building and relocate such equipment to the second (2nd) floor of the
1565 Building (“Sublandlord’s Work”).

 

(b) “As-Is” Delivery. Other than with respect to the completion of Sublandlord’s
Work, Sublandlord shall deliver the Sublease Premises to Subtenant in its “AS
IS” condition, broom clean and free of refuse and Sublandlord’s property (other
than the Personal Property) without warranty or representation of any kind.
Sublandlord provides no warranty as to the Sublease Premises, its condition or
its utility for the use intended by Subtenant. Subtenant acknowledges that,
except as expressly set forth herein, neither Sublandlord nor its agents have
made any representations or warranties as to the suitability or fitness of the
Sublease Premises for the conduct of Subtenant’s business or for any other
purpose. Subtenant’s taking possession of the Sublease Premises shall constitute
acknowledgement and acceptance that the Sublease

 

9



--------------------------------------------------------------------------------

Premises are taken “AS IS.” Any damage to the Sublease Premises caused by
Subtenant’s move-in shall be repaired or corrected by Subtenant at its expense.
This Section 9 shall not affect or diminish Subtenant’s responsibility to
provide Systems Maintenance as set forth in Section 10.

 

10. Subtenant’s Obligations.

 

(a) 1585 Building. Subtenant shall directly contract for (i) all janitorial,
security, trash, telecommunications and other services to serve the 1585
Sublease Premises; (ii) all utility consumption costs, including without
limitation, gas and electric, water and other charges incurred in connection
with lighting, and providing electrical power to the 1585 Sublease Premises;
(iii) all HVAC costs and other charges incurred in connection with providing
heat and air conditioning to the 1585 Sublease Premises; (iv) all fire
monitoring costs; and (v) all other miscellaneous operating expenses.

 

(b) 1565 Building. Subtenant shall directly contract for (i) all janitorial,
security, trash, telecommunications and other services to serve the 1565
Sublease Premises. These directly contracted services shall be hereinafter
referred to collectively as the “Contracted Services”. Subtenant and shall not
directly contract for but shall instead pay to Sublandlord Subtenant’s Sublease
Share, with respect to the 1565 Sublease Premises: (i) all utility consumption
costs, including without limitation, gas and electric, water and other charges
incurred in connection with lighting, and providing electrical power to the 1565
Sublease Premises; (ii) all HVAC costs and other charges incurred in connection
with providing heat and air conditioning to the 1565 Sublease Premises; (iii)
all fire monitoring costs; and (iv) all other miscellaneous operating expenses.
Subject to the provisions of this Sublease, Subtenant shall hold Sublandlord
harmless from all costs or expenses Sublandlord may incur from Subtenant’s
failure to pay utility bills applicable to periods after the Commencement Date
or to perform any of its obligations with respect to the purchase of utilities
and all maintenance, repairs and replacements with respect to the Sublease
Premises to the extent Sublandlord is obligated to perform the same under the
Master Sublease. From and after the Commencement Date, Subtenant shall be
responsible for all maintenance, repair and replacement obligations with respect
to the Sublease Premises that are the responsibility of Sublandlord under the
Master Sublease.

 

11. Financial Statements. [INTENTIONALLY OMITTED]

 

12. Subtenant’s Insurance.

 

(a) Generally. Subtenant shall procure and maintain, at its own cost and
expense, (i) such liability insurance as is required to be carried by
Sublandlord under the Master Sublease, naming Sublandlord, Master Sublandlord
and Master Landlord in the manner required therein, and (ii) such property
insurance as is required to be carried by Sublandlord under the Master Lease. If
the Master Sublease requires Sublandlord to insure leasehold improvements or
alterations and Sublandlord notifies Subtenant of such requirement, then
Subtenant shall insure such leasehold improvements which are located in the
Sublease Premises, as well as any alterations in the Sublease Premises made by
Subtenant. Subtenant shall furnish to Sublandlord a certificate of Subtenant’s
insurance required hereunder not later than ten (10) days prior to Subtenant’s
taking possession of the Sublease Premises.

 

10



--------------------------------------------------------------------------------

(b) Waiver of Subrogation. Notwithstanding any provision to the contrary in the
Master Lease, Subtenant and Sublandlord (and to the extent agreed by Master
Sublandlord and Master Landlord) each: (i) hereby waives all claims such party
may have against the other to the extent such claims are covered by insurance
carried or required to be carried under this Sublease, the Master Sublease or
the Master Lease, and (ii) shall cause their respective insurers to similarly
waive all rights of recovery against the others, and against the officers,
employees, partners, agents and representatives of the others, for loss of or
damage to the property of the waiving party or the property of others under its
control, to the extent such loss or damage is (or would have been) insured
against under any insurance policy carried (or required to be carried) by
Subtenant, Sublandlord, Master Sublandlord or Master Landlord hereunder. Each of
Subtenant and Sublandlord (and to the extent agreed by Master Sublandlord and
Master Landlord pursuant to their respective consents hereto or otherwise) shall
obtain a clause or endorsement to the applicable insurance policies carried by
such party denying its insurer any rights of subrogation against the other
parties.

 

13. Assignment and Subletting. Without the prior written consent of Sublandlord,
which shall not be unreasonably withheld, conditioned or delayed, and the prior
written consent of Master Landlord and Master Sublandlord, Subtenant shall not
(i) assign, convey or mortgage this Sublease or any interest under it; (ii)
allow any transfer thereof or any lien upon Subtenant’s interest by operation of
law; (iii) further sublet the Sublease Premises or any part thereof, or (iv)
permit the occupancy of the Sublease Premises or any part thereof by anyone
other than Subtenant. Sublandlord’s consent to an assignment of this Sublease or
a further sublease of the Sublease Premises shall not be unreasonably withheld
or conditioned and shall be delivered or rejected within fifteen (15) business
days after Subtenant’s request for such consent. Promptly following
Sublandlord’s receipt of Subtenant’s request for consent to a proposed
assignment or sublease and in parallel with Sublandlord’s review of such request
for consent, Sublandlord will use commercially reasonable efforts to submit such
request to Master Sublandlord and to Landlord, on behalf of Subtenant, for their
review; however, such request by Sublandlord to Master Sublandlord and Master
Landlord shall not be deemed consent by Sublandlord, and further, Subtenant
agrees to reimburse Sublandlord for any and all costs that Master Sublandlord or
Master Landlord seek from Sublandlord as a result of their respective reviews
and/or consent(s). If Sublandlord consents thereto, Sublandlord shall thereafter
use reasonable efforts to obtain the consent of Master Sublandlord and Master
Landlord; but Sublandlord shall have no liability to Subtenant if Master
Landlord or Master Sublandlord fails to consent. Any cost of obtaining the
consent of Master Landlord and Master Sublandlord shall be borne by Subtenant.
No permitted assignment shall be effective and no permitted sublease shall
commence unless and until any Event of Default by Subtenant hereunder shall have
been cured. No permitted assignment or subletting shall relieve Subtenant from
Subtenant’s obligations and agreements hereunder and Subtenant shall continue to
be liable as a principal and not as a guarantor or surety to the same extent as
though no assignment or subletting had been made. Notwithstanding anything to
the contrary in this Sublease, Subtenant may, upon ten (10) business days’ prior
written notice to Sublandlord (so long as the provision of such notice is not in
violation of applicable laws) and without Sublandlord’s prior written consent
and without the right of recapture or any participation by Sublandlord in
assignment and subletting proceeds, sublet the Sublease Premises or assign the
Sublease to: (i) a subsidiary, affiliate, division or corporation controlling,
controlled by or under common control with Subtenant, (ii) a successor
corporation related to Subtenant by merger, consolidation, nonbankruptcy
reorganization, or government

 

11



--------------------------------------------------------------------------------

action; or (iii) a purchaser of substantially all of Subtenant’s assets
(including but not limited to tangible and nontangible assets and goodwill)
located in the Sublease Premises (each of the above referenced transactions
being referred to herein as a “Permitted Transfer”). For the purpose of this
Sublease, sale of Subtenant’s capital stock through any public exchange or
issuances for purposes of raising financing shall not be deemed an assignment,
subletting, or any other transfer of the Sublease or the Sublease Premises.

 

14. Signage. Subtenant shall have the right to use its Sublease Share of
existing monument signage during the Term. Any exterior signs installed by
Subtenant at the Sublease Premises shall (i) be installed at Subtenant’s sole
expense in a good and workmanlike manner and in strict compliance with all
applicable laws and regulations including but not limited to applicable
ordinances of the City of Mountain View and all terms and conditions of the
Master Lease and Master Sublease, and (ii) be subject to Sublandlord’s approval,
Master Sublandlord’s approval, Master Landlord’s approval and the approval of
all applicable governing entities, including, but not limited to the City of
Mountain View and the Declaration of Covenants, Conditions and Restrictions for
Charleston Place dated July 16, 1991.

 

15. Parking. Subtenant shall be entitled to use its Sublease Share (i.e., 100%
with respect to the 1585 Building, and 47% with respect to the 1565 Building) of
the parking spaces made available to Sublandlord under the Master Sublease.

 

16. Rules. Subtenant agrees to comply with all rules and regulations currently
in place or hereafter promulgated under the Master Sublease or Master Lease in
connection with the Sublease Premises, including but not limited to the Rules
and Regulations attached as Exhibit C to the Master Lease and incorporated by
reference into the Master Sublease. Sublandlord shall not be liable in any way
for damage caused by the non-observance of such rules and regulations by any
other occupants of the Sublease Premises or the Premises.

 

17. Repairs and Compliance. Subtenant shall promptly pay for repairs and
Subtenant shall, at Subtenant’s own expense, comply with all laws and
ordinances, and all orders, rules and regulations of all governmental
authorities and of all insurance bodies and their fire prevention engineers at
any time in force, applicable to the Sublease Premises to the extent caused by
(i) Subtenant’s particular use or manner of use thereof, (ii) alterations or
improvements made by Subtenant or (iii) Subtenant’s gross negligence or willful
misconduct.

 

18. Fire or Casualty or Eminent Domain. In the event of a fire or other casualty
affecting the Sublease Premises, or of a taking of all or a part of the Sublease
Premises under the power of eminent domain, Sublandlord may, after providing
prior written notice to Subtenant, exercise any right which may have the effect
of terminating the Master Sublease. If the Master Sublease imposes on
Sublandlord or Master Sublandlord, or the Master Lease imposes on Master
Landlord, the obligation to repair or restore leasehold improvements or
alterations, Subtenant shall make any insurance proceeds resulting from the loss
which Sublandlord, Master Sublandlord or Master Landlord is obligated to repair
or restore available to such party and shall permit such party to enter the
Sublease Premises to perform the same. Subtenant shall have the right to
terminate the Sublease as a result of a casualty or condemnation only to the
extent Sublandlord has the right to terminate the Master Sublease as a result of
such event.

 

12



--------------------------------------------------------------------------------

19. Alterations.

 

(a) Sublandlord’s Alterations. Sublandlord has performed certain modifications
to the Premises as set forth in the “As Built Drawings” set forth in Exhibit F
attached hereto; the removal of any such alterations shall remain the sole
responsibility of Sublandlord (if any such obligation is imposed on Sublandlord
pursuant to the Master Sublease or Master Lease), it being agreed by the parties
hereto that Subtenant will have no obligation to remove or bear the cost of
removing any alterations constructed by Sublandlord or Master Sublandlord.

 

(b) Subtenant may not make alterations or improvements to the Sublease Premises
(“Alterations”) without the prior written approval of Sublandlord, which shall
not be unreasonably withheld, conditioned or delayed and without the prior
written approval of both Master Landlord and Master Sublandlord. In connection
therewith, promptly following Sublandlord’s receipt of Subtenant’s request for
approval of any such Alterations and in parallel with Sublandlord’s review of
such request for Alterations, Sublandlord will use commercially reasonable
efforts to submit such request to Master Sublandlord and to Landlord, on behalf
of Subtenant, for their review; however, such request by Sublandlord to Master
Sublandlord and Master Landlord shall not be deemed approval by Sublandlord, and
further, Subtenant agrees to reimburse Sublandlord for any and all costs that
Master Sublandlord or Master Landlord seek from Sublandlord as a result of their
respective reviews and/or approval(s). If any Alterations by Subtenant are
permitted or consented to as aforesaid, Subtenant shall comply with all of the
covenants of Sublandlord contained in the Master Sublease pertaining to the
performance of such alterations. In addition, Subtenant shall indemnify, defend
and hold harmless Sublandlord against liability, loss, cost, damage, liens
and/or expense imposed on Sublandlord and arising out of the performance of
Alterations by Subtenant. Notwithstanding the foregoing, Subtenant shall not
make any alterations in or additions to the Sublease Premises if to do so would
constitute a default under the Master Sublease or the Master Lease. In
connection with the performance by Subtenant of any Alterations, Sublandlord
shall not have the right to charge any construction management or construction
supervision fee, however Sublandlord has the right to recover from Subtenant and
be reimbursed by Subtenant for all reasonable third-party costs and Costs
incurred by Sublandlord in the approval or consent of Alterations.

 

20. Surrender. Upon the expiration of this Sublease, or upon the termination of
the Sublease or of the Subtenant’s right to possession of the Sublease Premises,
Subtenant will at once surrender and deliver up the Sublease Premises, together
with all improvements thereon, to Sublandlord in the same condition as they were
delivered to Subtenant by Sublandlord on the Commencement Date, reasonable wear
and tear and casualty (to the extent that Section 18 is applicable) excepted;
conditions existing because of Subtenant’s failure to perform maintenance,
repairs or replacements as required of Subtenant under this Sublease shall not
be deemed “reasonable wear and tear.” Said improvements shall include all
plumbing, lighting, electrical, heating, cooling and ventilating fixtures and
equipment and other articles of personal property used in the operation of the
Sublease Premises (as distinguished from operations incident to the business of
Subtenant). Subtenant shall surrender to Sublandlord all keys to the Sublease
Premises and make known to Sublandlord the combination of all combination locks
which Subtenant is permitted to leave on the Sublease Premises. All Alterations
in or upon the Premises made by Subtenant shall become a part of and shall
remain upon the Sublease Premises upon

 

13



--------------------------------------------------------------------------------

such termination without compensation, allowance or credit to Subtenant
provided, however, that Sublandlord shall have the right to require Subtenant to
remove any Alterations made by Subtenant, or portion thereof, at Subtenant’s
sole expense except Subtenant shall not have an obligation to remove Alterations
in the limited circumstance where (x) Master Sublandlord and Master Landlord do
not require removal of such Alterations and (y) this Sublease remains in effect
for Sublandlord’s entire term of sublease through October 31, 2006. Said right
shall be exercisable by Sublandlord’s giving written notice thereof to Subtenant
concurrently with Sublandlord’s approval of the Alterations in question.
Subtenant shall also, at Subtenant’s sole expense, remove any Alterations made
by Subtenant (but not those made by prior tenants in existence prior to
Subtenant’s occupation of the Sublease Premises), or portion thereof, which the
Master Landlord or Master Sublandlord require to be removed. In connection with
any removal of Alterations by Subtenant, Subtenant shall restore the Sublease
Premises to their condition prior to the making of such Alteration, repairing
any damage occasioned by such removal or restoration. If Master Landlord or
Master Sublandlord requires removal of any Alteration made by Subtenant, or a
portion thereof, and Subtenant does not make such removal in accordance with
this Section, Sublandlord may remove the same (and repair any damage occasioned
thereby), and dispose thereof, or at its election, deliver the same to any other
place of business of Subtenant, or warehouse the same. Subtenant shall pay on
demand the costs of such removal, repair, delivery and/or warehousing.

 

21. Removal of Subtenant’s Property. Upon the expiration of this Sublease,
Subtenant shall remove Subtenant’s articles of personal property incident to
Subtenant’s business (“Trade Fixtures”); provided, however, that Subtenant shall
repair any injury or damage to the Sublease Premises which may result from such
removal, and shall restore the Sublease Premises to the same condition as prior
to the installation thereof, reasonable wear and tear and casualty (to the
extent that Section 18 is applicable) excepted. If Subtenant does not remove the
Trade Fixtures from the Sublease Premises prior to the expiration or earlier
termination of the Term, Sublandlord may, at its option, (i) remove the same
(and repair any damage occasioned thereby and restore the Sublease Premises as
aforesaid) and dispose thereof or deliver the same to any other place of
business of Subtenant, or warehouse the same, and Subtenant shall pay on demand
the cost of such removal, repair, restoration, delivery and/or warehousing to
Sublandlord, and/or (ii) treat said Trade Fixtures as having been conveyed to
Sublandlord with this Sublease as a bill of sale, without further payment or
credit by Sublandlord to Subtenant. Notwithstanding anything contained herein,
the Master Sublease or the Master Lease to the contrary, Subtenant shall have no
obligation to remove or restore any alteration, addition or improvement
constructed prior to the Commencement Date.

 

22. Holding Over. Subtenant shall have no right to occupy the Sublease Premises
or any portion thereof after the expiration of this Sublease or after
termination of this Sublease or of Subtenant’s right to possession in
consequence of an Event of Default hereunder. In the event Subtenant or any
party claiming by, through or under Subtenant holds over, Sublandlord may
exercise any and all remedies available to it at law or in equity to recover
possession of the Sublease Premises, and to recover damages, including without
limitation, damages payable by Sublandlord to Master Sublandlord by reason of
such holdover. For each and every month or partial month that Subtenant or any
party claiming by, through or under Subtenant remains in occupancy of all or any
portion of the Sublease Premises after the expiration of this Sublease or after
termination of this Sublease or Subtenant’s right to possession, Subtenant shall
pay, as

 

14



--------------------------------------------------------------------------------

minimum damages and not as a penalty, monthly rental at a rate equal to: (a)
100% of the holdover rental rate payable by Sublandlord to Master Sublandlord
under the Master Sublease for the first thirty (30) days of the holdover period,
(b) at a rate equal to 125% of the holdover rental rate payable by Sublandlord
to Master Sublandlord under the Master Sublease for days 31-60 of the holdover
period, and (c) at a rate equal to 200% of the holdover rental rate payable by
Sublandlord to Master Sublandlord under the Master Sublease for any period
beyond 60 days, all calculated on a per diem basis. The acceptance by
Sublandlord of any lesser sum shall be construed as payment on account and not
in satisfaction of damages for such holding over.

 

23. Encumbering Title. Subtenant shall not do any act which shall in any way
encumber the title of Master Landlord in and to the Building or the Premises,
nor shall the interest of Master Sublandlord or Sublandlord be in any way
subject to any claim by way of lien or encumbrance, whether by operation of law
by virtue of any express or implied contract by Subtenant, or by reason of any
other act or omission of Subtenant. Any claim to, or lien upon, the Sublease
Premises, the Building or the Premises arising from any act or omission of
Subtenant shall accrue only against the subleasehold estate of Subtenant and
shall be subject and subordinate to the paramount title and rights of Master
Landlord in and to the Building and the Premises and the interests of Master
Sublandlord and Sublandlord in the Premises leased pursuant to the Master Lease
and Master Sublease. Without limiting the generality of the foregoing, Subtenant
shall not permit the Sublease Premises, the Building or the Premises to become
subject to any mechanics’, laborers’ or materialmen’s lien on account of labor
or material furnished to Subtenant or claimed to have been furnished to
Subtenant in connection with work of any character performed or claimed to have
been performed on the Sublease Premises by, or at the direction or sufferance
of, Subtenant.

 

24. Indemnity.

 

(a) Subtenant’s Indemnity. Subtenant agrees to indemnify, defend and protect
Sublandlord and hold Sublandlord harmless from all losses, costs, damages,
liabilities and expenses, including, without limitation, reasonable attorneys’
fees and disbursements, (i) which Sublandlord may incur, (ii) for which
Sublandlord may be liable to Master Sublandlord, to the extent that either of
(i) and (ii) above arise from the acts or omissions of Subtenant which are the
subject matter of any indemnity or hold harmless of Sublandlord to Master
Sublandlord under the Master Sublease, (iii) arising out of or resulting from a
breach of Subtenant’s obligations under this Sublease, and (iv) to the extent
arising out of or resulting from the negligence or willful misconduct of
Subtenant and/or Subtenant’s agents or contractors.

 

(b) Sublandlord’s Indemnity. Sublandlord shall indemnify, defend, protect and
hold harmless Subtenant from and against all losses, costs, damages, expenses
and liabilities, including, without limitation, reasonable attorneys’ fees and
disbursements, which Subtenant may incur to the extent that (i) Sublandlord or
Sublandlord’s agents or contractors is negligent or performs intentional
wrongful acts or (ii) Sublandlord breaches or defaults its obligations under
this Sublease.

 

(c) No Consequential Damages. Under no circumstances shall either party hereto
be liable to the other for any indirect, special, incidental or consequential
damages (including lost profits) sustained or incurred by the other in
connection with this

 

15



--------------------------------------------------------------------------------

Sublease, regardless of the form of action or legal or equitable theory and
whether or not such damages were foreseeable.

 

25. Sublandlord’s Rights. Sublandlord reserves the right, on reasonable prior
notice except in the event of an emergency in which case prior notice shall not
be required, to inspect the Sublease Premises; provided, that, except in the
event of an emergency, Subtenant shall have the right to require Sublandlord to
be accompanied by a representative of Subtenant during any such entry, and
Sublandlord will cooperate in good faith with Subtenant to make commercially
reasonable efforts to insure that any such inspection will cause minimal
disturbance to Subtenant’s business operations within the Sublease Premises.

 

26. Defaults. Subtenant further agrees that any one or more of the following
events shall be considered Events of Default as said term is used herein:

 

(a) Subtenant shall be adjudged an involuntary bankrupt, or a decree or order
approving, as properly filed, a petition or answer filed against Subtenant
asking reorganization of Subtenant under the federal bankruptcy laws as now or
hereafter amended, or under the laws of any State, shall be entered, and any
such decree or judgment or order shall not have been vacated or stayed or set
aside within thirty (30) days from the date of the entry or granting thereof; or

 

(b) Subtenant shall file, or admit the jurisdiction of the court and the
material allegations contained in, any petition in bankruptcy, or any petition
pursuant or purporting to be pursuant to the federal laws now or hereafter
amended, or Subtenant shall institute any proceedings for relief of Subtenant
under any bankruptcy or insolvency laws or any laws relating to the relief of
debtors, readjustment of indebtedness, reorganization, arrangements, composition
or extension; or

 

(c) Subtenant shall make any assignment for the benefit of creditors or shall
apply for or consent to the appointment of a receiver for Subtenant or any of
the property of Subtenant; or

 

(d) Subtenant shall admit in writing its inability to pay its debts as they
become due; or

 

(e) The Sublease Premises are levied on by any revenue officer or similar
officer; or

 

(f) A decree or order appointing a receiver of the property of Subtenant shall
be made and such decree or order shall not have been vacated, stayed or set
aside within thirty (30) days from the date of entry or granting thereof; or

 

(g) Subtenant shall abandon the Sublease Premises during the Term hereof without
the payment of Rent for a period of one (1) month; or

 

(h) Subtenant shall default in any payment of Rent required to be made by
Subtenant hereunder when due as herein provided and such default shall continue
for three (3) days after notice thereof in writing to Subtenant; or

 

16



--------------------------------------------------------------------------------

(i) Subtenant shall default in securing insurance or in providing evidence of
insurance as set forth in Section 12 of this Sublease or shall default with
respect to lien claims as set forth in Section 23 of this Sublease and either
such default shall continue for five (5) business days after notice thereof in
writing to Subtenant; or

 

(j) Subtenant shall, by its act or omission to act, cause a default under the
Master Sublease and such default shall not be cured within the time, if any,
permitted for such cure under the Master Sublease; or

 

(k) Subtenant shall default in any of the other covenants and agreements herein
contained to be kept, observed and performed by Subtenant, and such default
shall continue for thirty (30) days after notice thereof in writing to
Subtenant, unless such failure of performance, by its nature, cannot be cured
within thirty (30) days, in which event, such failure of performance shall be
deemed cured if Subtenant commences to cure the same within such 30 day period
and completes such cure as soon as reasonably practicable.

 

27. Remedies. Upon the occurrence of any one or more Events of Default, and in
addition to all other remedies available to Sublandlord in law or equity and
under this Sublease, Sublandlord may exercise any remedy against Subtenant which
Master Sublandlord may exercise for default by Sublandlord under the Master
Sublease.

 

28. Master Sublease. Sublandlord is the subtenant under the Master Sublease.

 

28.1 Sublease Subordinate. This Sublease and all the rights of parties hereunder
are subject and subordinate to the Master Sublease and the Master Lease.
Sublandlord represents to Subtenant that the Master Sublease is in full force
and effect and that no notices of default have been sent or received by
Sublandlord with respect to the Master Sublease that have not otherwise been
cured, nor to the present knowledge of Sublandlord has any event or condition
occurred which, with the passing of time or the giving of notice, would result
in an Event of Default by Sublandlord under the Master Sublease. Subtenant
agrees that it will not, by its act or omission to act, cause a default under
the Master Sublease or the Master Lease. In furtherance of the foregoing, the
parties hereby confirm, each to the other, that it is not practical in this
Sublease agreement to enumerate all of the rights and obligations of the various
parties under the Master Sublease and Master Lease and specifically to allocate
those rights and obligations in this Sublease agreement and agree further that,
as between Sublandlord and Subtenant, to the extent the provisions of this
Sublease differ from the provisions of the Master Sublease, this Sublease shall
control. However, in order to protect Sublandlord against a default by Subtenant
which might cause a default or event of default by Sublandlord under the Master
Sublease:

 

(a) Except as otherwise expressly provided herein or as may be inconsistent with
the provisions of this Sublease, during the Term, Subtenant shall perform all
affirmative covenants, and shall refrain from performing any act which is
prohibited by the negative covenants, of the Master Sublease, as appropriate, to
the extent they relate to the Sublease Premises, where the obligation to perform
or refrain from performing is by its nature imposed upon the party in possession
of the Sublease Premises. Subtenant shall perform affirmative covenants which
are also covenants of Sublandlord under the Master Sublease at

 

17



--------------------------------------------------------------------------------

least three (3) business days prior to the date when Sublandlord’s performance
is required under the Master Sublease. Sublandlord shall have the right to enter
the Sublease Premises to cure any default by Subtenant under this Section
28.1(a).

 

(b) Sublandlord shall have no duty to perform any obligations of Master
Sublandlord or Master Landlord which are, by their nature, the obligation of an
owner or manager of real property. For example, Sublandlord shall not be
required to provide the services or repairs which the Master Landlord is
required to provide under the Master Lease. However, upon request by Subtenant,
Sublandlord will use commercially reasonable efforts to seek the performance of
such obligations by Master Landlord or Master Sublandlord, as applicable, but
Sublandlord bears no responsibility in the event Master Landlord or Master
Sublandlord fail to perform such obligations.

 

(c) Provided Sublandlord uses commercially reasonable efforts in good faith to
secure the performance of Master Sublandlord of its obligations under the Master
Sublease (including the obligation of Master Sublandlord to seek performance
from Master Landlord), and provided that Subtenant has given Sublandlord written
notice of any Master Sublandlord/Master Landlord Default (defined below), then
Sublandlord will have no responsibility for or be liable to Subtenant for any
default, failure or delay on the part of Master Sublandlord or Master Landlord
in the performance or observance by such parties of any of their obligations
under the Master Sublease or the Master Lease (a “Master Sublandlord/Master
Landlord Default”), nor shall such Master Sublandlord/Master Landlord Default
affect this Sublease or waive or defer the performance of any of Subtenant’s
obligations hereunder. Sublandlord shall take such action as is commercially
reasonable to (i) cause Master Sublandlord’s and Master Landlord’s compliance
with the terms and provisions of the Master Sublease and Master Lease
(including, without limitation, Master Landlord’s obligation thereunder to
provide services to the Sublease Premises) and (ii) obtain Master Sublandlord’s
and Master Landlord’s consent or approval on behalf of Subtenant where necessary
to permit Subtenant’s exercise of its rights hereunder. If, following the
exercise of such commercially reasonable attempts Master Sublandlord or Master
Landlord still has not, in Subtenant’s judgment, complied with the terms of the
Master Sublease or the Master Lease, then Subtenant (x) shall be subrogated to
the rights of Sublandlord to enforce the rights of the subtenant under the
Master Sublease or the rights of the Tenant under the Master Lease, and (y) to
the extent Sublandlord would have the right, either pursuant to the terms of the
Master Sublease or the terms of the Master Lease or under applicable law, to
terminate the Master Sublease or the Master Lease or exercise other remedies
thereunder as a result of such non-compliance, Subtenant shall have the right to
terminate the Master Sublease or the Master Lease or to pursue such other
remedies, provided Subtenant indemnifies, defends and holds Sublandlord harmless
from and against any costs, expenses, claims, liabilities or damages in
connection with the exercise or attempted exercise of said remedies.

 

(d) Sublandlord agrees to maintain the Master Sublease, as it pertains to the
Sublease Premises, during the entire Term, and to use commercially reasonable
efforts to cause Master Sublandlord to comply with or perform its obligations of
Sublandlord under the Master Sublease (including the obligation to enforce the
provisions of the Master Lease against Master Landlord).

 

18



--------------------------------------------------------------------------------

(e) Sublandlord and Subtenant will use commercially reasonable efforts to
provide one another with copies of any and all notices that the respective party
receives from Master Landlord or Master Sublandlord that pertain to the Sublease
Premises promptly after receipt of said notices.

 

29. Master Sublandlord’s and Master Landlord’s Consent. This Sublease and the
obligations of the parties hereunder are expressly conditioned upon
Sublandlord’s obtaining Master Sublandlord’s and Master Landlord’s consent to
this Sublease (the “Consent”). Sublandlord and Subtenant hereby agree, for the
benefit of Master Sublandlord and Master Landlord, that this Sublease and the
Consent shall not (a) create privity of contract between Master Sublandlord and
Subtenant or Master Landlord and Subtenant; (b) be deemed to have amended the
Master Sublease or the Master Lease in any regard; or (c) be construed as a
waiver by Master Sublandlord or Master Landlord of any right to consent to any
assignment of the Master Sublease by Sublandlord or any further subletting of
premises leased pursuant to the Master Sublease, or as a waiver of Master
Sublandlord’s or Master Landlord’s right to consent to any assignment by
Subtenant of this Sublease or any sub-subletting of the Sublease Premises or any
part thereof. If Master Sublandlord or Master Landlord fails to provide the
Consent on or before May 15, 2004, either party shall have the right to
terminate this Sublease by giving written notice thereof to the other at any
time thereafter, so long as such notice becomes effective before Master
Sublandlord and Master Landlord have each granted such consent.

 

30. Force Majeure. Neither party shall be deemed in default with respect to any
of the terms, covenants and conditions of this Sublease on such party’s part to
be performed, if such party’s failure to timely perform same is due in whole or
in part to any strike, lockout, labor trouble (whether legal or illegal), civil
disorder, failure of power, restrictive governmental laws and regulations,
riots, insurrections, war, shortages, accidents, casualties, acts of God, acts
caused directly by the other party or the other party’s agents, employees and
invitees or any other cause beyond the reasonable control of such party. The
foregoing shall not apply to the payment of any amounts payable hereunder.

 

31. Brokers. Each party warrants to the other that it has had no dealings with
any broker or agent in connection with this Sublease other than Cornish & Carey
Commercial as broker for Sublandlord and Bailes & Associates as broker for
Subtenant. The commissions due each broker named herein shall be paid by
Sublandlord pursuant to a separate written agreement with Cornish & Carey
Commercial. Sublandlord shall have no responsibility for paying any broker fees,
expenses or other compensation other than as set forth in such separate written
agreement with Cornish & Carey Commercial. Each party covenants to pay, hold
harmless and indemnify the other party from and against any and all costs
(including reasonable attorneys’ fees), expense or liability for any
compensation, commissions and charges claimed by any other broker or other agent
with respect to this Sublease or the negotiation thereof on behalf of such
party.

 

32. Termination. Except to the extent permitted under Sections 18, 26, 27 and 29
of this Sublease; Sections 13(c) and 14 of the Master Sublease; and (iii)
Sections 19, 20 and 21 of the Master Lease, this Sublease or the Master Sublease
may not be voluntarily terminated by Sublandlord without the prior written
consent of Subtenant, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

19



--------------------------------------------------------------------------------

33. Miscellaneous.

 

33.1 Notices and Consents. All notices and other communications authorized or
required hereunder shall be given in writing by personal delivery or by
overnight mail or overnight private courier. Personally delivered notices shall
be deemed received on the date of delivery unless (x) such date is a weekend or
holiday or (y) delivery occurs after 5:00 p.m. Pacific time, in which event
delivery will be deemed to occur on the next-succeeding business day. Overnight
mail or couriered notices shall be deemed received the business day following
deposit with the overnight mail carrier or delivery to the private courier.
Mailed or couriered notices shall be addressed as set forth below, but either
party may change its address by giving written notice thereof to the other in
accordance with the provisions of this Article.

 

If to Sublandlord:

  

Ariba, Inc.

    

807 11th Avenue

    

Sunnyvale, CA 94089

    

Attn: Real Estate Manager

    

Fax: (650) 390-1377

With a copy to:

  

Ariba, Inc.

    

807 11th Avenue

    

Sunnyvale, CA 94089

    

Attn: General Counsel

    

Fax: (650) 390-1377

If to Subtenant:

  

Google Inc.

    

1600 Amphitheatre Parkway

    

Mountain View, CA 94043

    

Attn: Director of Facilities

With a copy to:

  

Google Inc.

    

1600 Amphitheatre Parkway

    

Mountain View, CA 94043

    

Attn: Legal Department

With a copy to:

  

Shartsis, Friese & Ginsburg LLP

    

18th Floor

    

One Maritime Plaza

    

San Francisco, CA 94111

    

Attn: Jonathan Kennedy

 

Each party agrees promptly to deliver a copy of each notice, demand, request,
consent or approval from such party to Master Sublandlord and Master Landlord
and promptly to deliver to the other party a copy of any notice, demand,
request, consent or approval received from Master Sublandlord and Master
Landlord.

 

33.2 Incorporation of Prior Agreements. This Sublease incorporates all
agreements of Sublandlord and Subtenant with respect to the subject matter
hereof, and supersedes all prior agreements and understandings of the parties,
whether oral or written, pertaining to the subject matter hereof.

 

20



--------------------------------------------------------------------------------

33.3 Modifications. This Sublease may be modified or amended only by an
instrument in writing executed by Sublandlord and Subtenant, stating that such
instrument is an amendment to this Sublease.

 

33.4 No Waiver. The waiver by either party of a breach of any covenant,
obligation or condition set forth herein shall not be deemed to be a waiver of
any subsequent breach of the same or of any other covenant, obligation or
condition of this Sublease. No failure of either party to exercise or enforce
any of its rights under this Sublease will waive such rights.

 

33.5 Severability. If any term or provision of this Sublease is found by a court
of competent jurisdiction to be void or unenforceable, such term or provision
shall be deemed severed from the remainder of the terms and provisions of this
Sublease, and said remainder shall remain in full force and effect, according to
its terms and provisions, to the extent permitted by law.

 

33.6 Jurisdiction, Venue and Attorney’s Fees. This Sublease shall be governed
and construed in accordance with the laws of the State of California without
giving effect to conflict of laws principles. Each of the parties to this
Sublease consents to the exclusive jurisdiction and venue of the state and
federal courts of Santa Clara County, California. In the event of any action at
law or in equity (including but not limited to specific performance) between
Sublandlord and Subtenant arising out of this Sublease or to enforce any of the
provisions or rights hereunder, the unsuccessful party to such litigation
covenants and agrees to pay to the successful party all costs, including
investigation costs and similar expenses and including attorneys’ fees, incurred
therein by such successful party, and if such successful party shall recover
judgment in any such action or proceeding, such costs, expenses and attorneys’
fees shall be included in and as part of such judgment. If either party to this
Sublease becomes a party to any litigation concerning this Sublease or the
Sublease Premises by reason of any act or omission of the other party or its
authorized representatives, and not by any act or omission of the party that
becomes a party to that litigation or any act or omission of its authorized
representatives, the party whose act or omission causes the other party to
become involved in the litigation shall be liable to that party for reasonable
attorneys’ fees and court costs incurred by it in the litigation.

 

33.7 Successors and Assigns. The terms, covenants and conditions contained in
this Sublease shall be binding upon and inure to the benefit of the heirs,
successors, executors, administrators and assigns of the parties to this
Sublease.

 

33.8 Counterparts. This Sublease may be executed in several counterparts, each
of which shall be an original but all of which shall constitute but one and the
same instrument.

 

33.9 Headings for Convenience Only. The captions and Section numbers appearing
in this Sublease are inserted only as a matter of convenience and in no way
define, limit, construe or describe the scope or intent of any of the provisions
hereof nor in any way affect the interpretation of this Sublease.

 

21



--------------------------------------------------------------------------------

33.10 Interpretation. The words “hereof,” “herein,” “hereunder” and similar
expressions used in any provision of this Sublease relate to the whole of this
Sublease and not to such provision alone, unless otherwise expressly provided,
and whenever the singular number of a gender is used the same shall be construed
as including the plural and the masculine, feminine and neuter, respectively,
where the fact or context so requires. This Sublease was negotiated at arms
length by the parties and their respective counsel and will be construed fairly,
according to its terms and conditions, and without constructive presumptions
against either party as a “drafter” hereof. In addition, any statements that
certain acts or omissions constitute material breaches or default are without
limitation.

 

33.11 Time is of the Essence. Time is of the essence in this Sublease, of every
part hereof and in each party’s performance hereunder.

 

33.12 Authority. Each party to this Sublease represents and warrants to the
other party that the execution, delivery and performance of this Sublease by the
representing and warranting party has been authorized by all necessary corporate
action of such party and that the officer or officers executing this Sublease on
behalf of such party have full power and authority to do so and to bind such
party hereto.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Sublease on the day and year
first above written.

 

SUBLANDLORD:

 

ARIBA, INC.,

a Delaware corporation

 

--------------------------------------------------------------------------------

By:

 

/s/    Michael Fancher

--------------------------------------------------------------------------------

Name:

 

Michael Fancher

--------------------------------------------------------------------------------

Its

 

Vice President, Corporate Conroller

--------------------------------------------------------------------------------

 

SUBTENANT:

 

GOOGLE INC.,

a Delaware corporation

 

--------------------------------------------------------------------------------

By:

 

/s/    George Reyes

--------------------------------------------------------------------------------

Name:

 

George Reyes

--------------------------------------------------------------------------------

Its:

 

Chief Financial Officer

--------------------------------------------------------------------------------

 

23



--------------------------------------------------------------------------------

EXHIBIT A

 

MASTER SUBLEASE



--------------------------------------------------------------------------------

EXHIBIT B

 

MASTER LEASE



--------------------------------------------------------------------------------

EXHIBIT C

 

THE SUBLEASE PREMISES



--------------------------------------------------------------------------------

EXHIBIT D

 

SHARED PREMISES



--------------------------------------------------------------------------------

EXHIBIT E

 

BILL OF SALE

 

In consideration of the sum of One Hundred Thousand Dollars ($100,000), the
receipt and sufficiency of which is hereby acknowledged, Ariba, Inc. (“Seller”),
hereby sells, transfers, assigns and conveys to Google Inc. (“Buyer”), effective
as of March 3, 2004, all of Seller’s right, title and interest in and to all of
the personal property listed on Schedule I attached hereto and made a part
hereof (the “Assets”).

 

Seller hereby warrants to Buyer that Seller is the owner of the Assets described
on Schedule I free and clear from all liens, charges and encumbrances. Seller
covenants and warrants that:

 

(a) Seller has fully paid for, and is the owner of, and has absolute title to,
all of the Assets, free and clear of all mortgages, pledges, liens, claims,
charges, encumbrances, community property rights, security interests and other
defects of title, of any kind or nature.

 

(b) Seller has not made any prior sale, assignment, transfer or other
disposition of any of the Assets to any person, firm or association.

 

(c) Seller has all right, power, authority and capacity to sell, assign, convey
and transfer each and all of the Assets to Buyer.

 

(d) No notice is necessary to be given to, and no consent or approval is
necessary to be obtained from, any party or governmental authority in connection
with the transactions effected hereby, except such as have been given or
obtained by Seller and are in full force and effect.

 

(e) All acts, proceedings and things necessary and required by law and any
instrument to which Seller is a party or by which Seller is bound to make this
Bill of Sale a valid, binding and legal obligation of Seller, have been done and
taken and have happened, and the execution and delivery of this Bill of Sale has
in all respects been authorized in accordance with law.

 

Possession of all of the Assets and any and all instruments representing the
same is being delivered to Transferee concurrently with this Bill of Sale.

 

IT IS AGREED AND UNDERSTOOD THAT ALL ASSETS SOLD, TRANSFERRED, ASSIGNED OR
CONVEYED HEREUNDER ARE USED, ARE SOLD “AS IS” AND WITH ALL FAULTS, AND SELLER,
EXCEPT WITH RESPECT TO THE WARRANTY OF OWNERSHIP SET FORTH ABOVE, EXPRESSLY
DISCLAIMS, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL WARRANTIES AND
CONDITIONS, EXPRESS OR IMPLIED OR STATUTORY, WITH REGARD TO SAID ASSETS,
INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY OF FITNESS OR MERCHANTABILITY,
QUALITY, DESIGN AND SUITABILITY OF THE ASSETS IN ANY RESPECT OR IN CONNECTION
WITH OR FOR THE



--------------------------------------------------------------------------------

PURPOSES AND USES OF BUYER. BUYER AGREES THAT IT TAKES POSSESSION OF THE ASSETS
WITHOUT RELYING ON ANY REPRESENTATION OR WARRANTY BY SELLER AS TO THE CONDITION
OF THE ASSETS. BUYER ACKNOWLEDGES THAT NEITHER SELLER NOR ITS AGENTS HAVE MADE
ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, AS TO THE SUITABILITY OR
FITNESS OF THE ASSETS FOR THE CONDUCT OF BUYER’S BUSINESS OR FOR ANY OTHER
PURPOSE. IN NO EVENT SHALL SELLER HAVE ANY LIABILITY, NOR SHALL BUYER HAVE ANY
REMEDY AGAINST SELLER, FOR ANY LIABILITY, CLAIM, LOSS, DAMAGE OR EXPENSE CAUSED
DIRECTLY OR INDIRECTLY BY THE ASSETS OR ANY DEFICIENCY OR DEFECT THEREOF OR THE
MAINTENANCE OR REPAIR THEREOF.

 

By executing this Bill of Sale, Buyer agrees and acknowledges that the list of
Assets set forth in Schedule I is accurate, true and correct and waives all
future claims against Seller related to such Assets.

 

IN WITNESS WHEREOF, this Bill of Sale has been executed as of the date first
above written.

 

Seller:           Buyer:    

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

Ariba, Inc.       Google Inc. Date:  

 

--------------------------------------------------------------------------------

      Date:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Schedule I

 

Assets

 

As of the date of this Bill of Sale, the following Assets are located in the
Sublease Premises located at 1565 Charleston and 1585 Charleston, Mountain View,
California.

 

Description

--------------------------------------------------------------------------------

  

Quantity

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT F

 

SUBLANDLORD’S “AS BUILT DRAWINGS”

 

[TO BE COMPLETED]